Citation Nr: 1455312	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  11-25 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder PTSD.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

3.  Entitlement to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Esq.


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated February 2011 by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue above.
 

FINDINGS OF FACT

1.  In May 2000, the RO denied a claim to reopen the Veterans' claim for PTSD.  The Veteran was notified of this decision and apprised of his appellate rights, but he did not perfect his appeal.  This is the last final denial as to this issue.  

2.  The evidence associated with the claims file subsequent to the May 2000 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

3.  The Veteran's currently diagnosed PTSD was based on his fear of hostile military or terrorist activity.  
4.  The Veteran's service connected disabilities are: residuals of coronary artery bypass surgery, evaluated at 60 percent; diabetes mellitus, evaluated at 20 percent; right lower peripheral neuropathy, evaluated at 10 percent; left lower peripheral neuropathy, evaluated at 10 percent, and scars of a residual coronary artery bypass graft, evaluated at 0 percent.

5.  The evidence of record demonstrates that the Veteran's service connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 1110, 1101, 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  The Veteran has PTSD that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1101, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  The criteria for TIDU have been met.  38 U.S.C.A. § 1110, 1101, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability rating and effective date elements of his claims.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim to reopen, and sufficient to grant his service connection and TDIU claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159. 

The Board takes note that the Veteran originally requested a hearing before the Board, but that he withdrew that request in a November 2013 letter from his attorney.

Claim to Reopen Entitlement to Service Connection for PTSD

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. §3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim to reopen the claim of entitlement to service connection for PTSD was denied in May 2000 on the basis that the evidence of record had not established that the Veteran's had not been clinically diagnosed with PTSD.  The Veteran did not file a notice of disagreement with this decision within one year from the date of the decision, and he did not supply any new evidence.  As such, the rating decision is final.  

At the time of RO's May 2000 denial, the evidence of record included the Veteran's STRs, service personnel records, a March 1997 VA examination and VA outpatient records from the Orlando VAMC.  The Veteran's STRs did not indicate any in-service diagnosis of, or treatment for, PTSD.  The Veteran's service personnel records showed that the Veteran served in Vietnam between January 1968 and August 1969. 

The Board notes that the unappealed May 2000 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As explained above, the Veteran's claim for service connection may be reopened only upon the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  

In December 2009 the Veteran submitted the current claim.  The RO thereafter denied reopening the claim in a February 2011 rating decision.  After reviewing the record, the Board finds that new and material evidence has been submitted to reopen the claim for PTSD.  

The pertinent evidence submitted after the May 2000 rating decision consists of VA examinations in January 2011 and September 2013, a private opinion from the Veteran's psychiatrist from September 2013, and lay statements submitted from the Veteran, his wife and a buddy statement.  The Veteran's VA examinations show diagnoses of PTSD, and relate his PTSD to his claimed in-service stressor.  

The Board finds that the Veteran's submission of evidence regarding his PTSD to be new and material.  In this regard, the Board finds that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for PTSD is in order.  

Entitlement to Service Connection for an Acquired Psychiatric Disorder, to include PTSD

The Board notes that in December 2009 the Veteran submitted a claim for service connection for PTSD as due to his in-service stressor.  

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board notes that the Veteran was diagnosed with PTSD by a VA psychiatrist following an examination in 1997.  This diagnosis was based upon the Veteran's Vietnam experiences, including an attack on a convoy he was part of.  The Veteran's claim was denied at that time, as a reported stressor could not be corroborated.  However, under the new regulations, this burden may be lessened, and lay testimony may establish the stressor as long as it is consistent with the conditions of the Veteran's service.  In 2013, a private psychiatrist confirmed the diagnosis of PTSD based on the events the Veteran experienced in Vietnam.  While he is not a VA psychiatrist or psychologist, nor one whom VA contracted with, his diagnosis simply confirms the diagnosis that was provided by a VA psychiatrist in 1997.

While the VA psychiatrist did not use the language of the new regulations, since they had not been enacted at that time, the Board believes that a plain reading of the examination report leads to the natural conclusion that the stressful events the Veteran reported experiencing in Vietnam were specifically those involving actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; or small arms fire.

The final hurdle to service connection is a determination as to whether the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service (in which case his lay testimony alone may establish the occurrence of the claimed in-service stressor).

In a January 1997 statement the Veteran explained that he was a truck driver in Vietnam which involved transporting supplies, food, personnel and ammunition to infantry units scattered around Vietnam.  He also reported helping to evacuate the wounded from the same units back to their base camps.  He asserted that he was fired upon many times by the enemy, and he described one incident when his truck took a direct hit by a rocket and wounded two of his assistant drivers.  In a September 2013 statement, the Veteran asserted that his base in Da Nang was attacked numerous times, and that he was attacked specifically with mortars and rockets.  

The Veteran's personnel records, specifically from the Director of the Center for Research of Unit Records, show that the Veteran was a member of Unit 855, and that his unit was in fact in Da Nang Vietnam.  Further, the Veteran's personnel records confirm that his MOS involved in supplying goods in Vietnam.  

Moreover, in January 2014 the Veteran submitted a lay statement from a fellow Vietnam Veteran, M.B., who specialized in researching military records from the Vietnam War.  M.B. confirmed that the Veteran was a member of the 855th supply and Service Company, who reported to the Da Nang support command.  

In light of the above, the Board concedes that it is reasonable to presume that the Veteran's duties as a supply man in Vietnam could subject him to a hostile environment, such as the one the Veteran described, in which he would fear for his safety.  

As such, the criteria for service connection for PTSD have been met, and the Veteran's claim is granted.

Entitlement to TDIU

The Board notes that the Veteran filed for TDIU in December 2009.  

Currently, the Veteran is service connected for a number of disabilities: residuals of coronary artery bypass surgery, evaluated at 60 percent; diabetes mellitus, evaluated at 20 percent; right lower peripheral neuropathy, evaluated at 10 percent; left lower peripheral neuropathy, evaluated at 10 percent; scars of a residual coronary artery bypass graft, evaluated at 0 percent; and PTSD, which is being service connected by this decision.  The current combined rating for the Veteran's service-connected disabilities is 70 percent, plus the PTSD rating.  Thus, the Veteran clearly meets the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  

For the Veteran to prevail in a claim for TDIU, the record must reflect circumstances, apart from non-service connected conditions, that place him in a different position than other veterans who meet the basic scheduler criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

At his January 2011 VA examination, the Veteran reported that he was a salesman before he was drafted into the army, and that he had good grades.  He further reported that after discharge he was employed as a heavy duty equipment operator, but that he retired in 1996 as a result of his cardiac condition.  Of note, he is now service connected for a cardiac condition.

In his September 2013 DBQ, the Veteran reported that he was a high school graduate who had previously worked in boiler operations.  The examiner also considered the aforementioned work related cardiac condition from 1996 and found that the Veteran had occupational and social impairment with deficiencies in most areas with regard to his psychiatric disorders.  Finally, after reviewing the Veteran's claims file and conducting an examination of the Veteran, a psychiatrist offered with a high-degree of medical certainty that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his PTSD.  

The Board notes that the Veteran's education and training is limited to his high school education and his history in boiler operations.  Therefore, his relevant employment history reveals that his ability to earn a living seems linked to manual labor.

The Board finds that overall, the evidence tends to show that the Veteran would not be able to obtain or retain employment consistent with any past employment, as a result of the functional limitations caused by his service-connected disabilities.  Accordingly, resolving doubt in the Veteran's favor, TDIU is granted.  


ORDER

New and material evidence sufficient to reopen the claim of entitlement to service connection for PTSD has been received, and the request to reopen the claim is granted.  

Service connection for PTSD is granted.

TDIU is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


